Citation Nr: 0817534	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
for genu varus of the right knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to July 
1983 and from December 1983 to his retirement in August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
RO in Louisville, Kentucky, which, in pertinent part, 
continued initial ratings of 10 percent for hypertension and 
genu varus of the right knee and denied entitlement to TDIU.  

The veteran also appealed service connection for a left hand 
condition, left ulnar neuropathy.  Service connection was 
granted in a March 2006 rating decision.  The decision 
granted the claim in full and the veteran did not disagree 
with that decision.  The matter is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has indicated that he had applied for Social 
Security disability benefits in the course of his TDIU claim.  
The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other government agencies.  See 
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  While the 
veteran was denied Social Security benefits, relevant records 
concerning his current state of hypertension and right knee 
disabilities, in addition to the status of his employability, 
may still be contained within the SSA file.  The RO should 
request copies of the veteran's SSA medical records and any 
determination of benefits made by SSA.

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in 2004 for his hypertension and 2006 for his right knee.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  Since the last examination was 
over four years ago for his hypertension and two years ago 
for his right knee and the Board must remand this case 
regardless, the Board finds that an additional evaluation 
would be helpful in ensuring as complete a record as 
possible.

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through April 2004.  To 
correctly assess the veteran's current disability, all 
records of treatment from April 2004 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.


Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records are 
not available.

2. Obtain the veteran's VA medical records 
for treatment concerning hypertension and 
his right knee from April 2004 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3. Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his hypertension 
and right knee disabilities.  Sufficient 
evaluations should be scheduled to 
evaluate the veteran's symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected hypertension 
and right knee disabilities with a full 
description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present due to the 
right knee disability.

4. Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran should 
be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



